Citation Nr: 0021660	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed 
as an ear disorder.

2.  Entitlement to service connection for a breathing 
disorder, to include anemia and/or asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1978 to 
October 1997.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
for an ear disorder and for breathing problems or asthma.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding these issues. 

During the course of this appeal, the appellant alleged that 
her breathing problems should have been diagnosed as anemia.  
In June 1999, the RO issued a rating decision that separately 
denied service connection for anemia.  The June 1999 rating 
decision also confirmed and continued the denial of service 
connection for "breathing problems or asthma."  

After review of the evidence of record in conjunction with 
the appellant's allegations, the Board concludes that the 
claim for service connection for breathing problems and 
asthma and the claim for service connection for anemia are 
more appropriately evaluated within the context of a single 
claim for service connection for a breathing disorder to 
include anemia and/or asthma.  In this regard, it is noted 
that pursuant to Stedman's Medical Dictionary, anemia "is 
frequently manifested by . . . shortness of breath." See 
Stedman's Medical Dictionary, p. 75 (26th ed. 1995)). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal on the issue 
of service connection for tinnitus, claimed as an ear 
disorder.

2.  The veteran's service medical records revealed complaints 
of and treatment for bilateral tinnitus.  

3.  A post service VA audiological examination, performed in 
January 1998, noted the veteran's current complaints of 
bilateral tinnitus for the past one and one-half years.

4.  The veteran's current tinnitus cannot reasonably be 
disassociated from her inservice treatment for tinnitus.

5.  The veteran's service medical records revealed multiple 
complaints of shortness of breath on physical exertion.  An 
inservice treatment report, dated in June 1997, noted an 
assessment of possible exercise induced asthma.

6.  The veteran has alleged ongoing difficulty breathing 
following her discharge from the service.

7.  The report of the veteran's post service VA examination 
for hemic disorders, performed in April 1999, noted a 
diagnosis of anemia.  The examination report also noted 
symptoms of mild shortness of breath, dizziness and fatigue 
on physical exertion.

8.  The veteran has presented a plausible claim for service 
connection for a breathing disorder, to include anemia and/or 
asthma.


CONCLUSIONS OF LAW

1.  The appellant's tinnitus was incurred in active military 
service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for a 
breathing disorder, to include anemia and/or asthma, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

II. Analysis

A.  Service Connection for an Tinnitus, claimed as an Ear 
Disorder

The veteran contends, in essence, that she developed an "ear 
disorder" during her active duty service.  Specifically, she 
alleged service connection for an ear disorder consisting of 
"sharp pain that comes and goes and I hear ringing in them."  
See Statement in Support of Claim, VA Form 21-4138, received 
in November 1997.  She has not claimed hearing loss as a 
result of this condition.  Under these circumstances, the 
Board has recharacterized the issue on appeal as service 
connection for tinnitus, claimed as an ear disorder.

The determinative issues presented by the appellant claim 
are: (1) whether the veteran sustained an ear disorder during 
service; (2) whether she has any current ear disorder; and, 
if so, (3) whether this current disability is etiologically 
related to her service.

Initially, the Board concludes that the veteran's claim for 
service connection for tinnitus is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
she has presented a claim which is plausible. All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

A review of the evidence revealed that the veteran served on 
active duty in the United States Navy from October 1978 to 
October 1997.  Although the veteran referred to a pre-service 
instance of ears popping during an airplane flight, the 
report of her entrance examination, performed in February 
1978, concluded that her ears and hearing acuity were 
essentially normal.  Therefore, the veteran will be 
considered to have been in sound condition when examined and 
accepted for service.  See 38 U.S.C.A. §§ 1110, 1131, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1999) ("History of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.").

An inservice treatment report, dated in December 1985, noted 
the veteran's complaints of "popping" in the ears for the 
past two months.  The report concluded with an assessment of 
right ear dysfunction/congestion.  A report of medical 
assessment, dated in June 1997, noted the veteran's 
complaints of ears popping and ringing with increasing 
severity.  The examiner noted "tinnitus/ear discomfort - 
chronic."  A report of medical history, also dated in June 
1997, noted the veteran's complaints of tinnitus.

Three months after her discharge from active duty service, in 
January 1998, a VA audiological examination was conducted.  
The report of this examination noted the veteran's inservice 
history of "exposure to excessive noise from airplanes, 
firearms and some loud computers during her military duty."  
The report also noted that she had periodic, bilateral 
tinnitus, beginning one and one-half years earlier.  A 
subsequent VA examination for ear disease, performed in May 
1999, found no active ear disease or infection.  The report 
was silent as to the presence or absence of tinnitus.

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the pathology underlying the veteran's current tinnitus 
cannot be clearly disassociated from her active duty service, 
the Board has determined that the evidence pertaining to the 
claim of entitlement to service connection for tinnitus is in 
equipoise, therefore, the benefit of the doubt is extended to 
the veteran, and service connection is granted for tinnitus. 
38 U.S.C.A. § 5107(b) (West 1991).

B.  Service Connection for a Breathing Disorder, to include 
Anemia and/or Asthma

After reviewing the evidence of record, the Board concludes 
that the veteran's claim for service connection a breathing 
disorder, to include anemia and/or asthma, during her active 
duty service is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran's service medical records 
reveal complaints of shortness of breath on physical 
exertion.  An inservice treatment report, dated in June 1997, 
noted an assessment of possible exercise inducted asthma.  
The veteran has also alleged ongoing instances of difficulty 
breathing following her discharge from the service. See 
Savage, 10 Vet. App. at 495.  The report of the veteran's 
post service VA examination for hemic disorders, performed in 
April 1999, noted a diagnosis of anemia.  The examination 
report also noted the veteran's ongoing symptoms of mild 
shortness of breath, dizziness and fatigue on physical 
exertion.  Viewing the evidence of record in a light most 
favorable to the appellant, the Board concludes that the 
appellant's claim herein is plausible, and hence well 
grounded.


ORDER

Service connection for tinnitus, claimed as an ear disorder, 
is granted.

The claim of entitlement to service connection for a 
breathing disorder, to include anemia and/or asthma, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Breathing Disorder, to include Anemia and/or Asthma

Because the claim of entitlement to service connection for a 
breathing disorder, to include anemia and/or asthma, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  

After a thorough review of the veteran's claims file, the 
Board finds that an advisory opinion is needed in this matter 
to examine the relationship, if any, between the veteran's 
currently diagnosed anemia and her active duty service.  
Specifically, the Board is interested in whether the 
veteran's currently diagnosed anemia is related to any 
findings noted during service to include the inservice 
assessment of possible exercise induced asthma.  Thus, the RO 
should schedule the veteran for an additional examination in 
this matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who have treated 
her for a breathing disorder, including 
any treatment she may have received for 
anemia and/or asthma.  The RO should 
obtain copies of all treatment records 
identified by the appellant which were 
not previously secured.  

2.  The RO should then arrange for a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any breathing disorder, including anemia 
and/or asthma, the veteran may have.  The 
examiner in conjunction with the 
evaluation must review the veteran's 
claims folder.  Any tests or studies 
deemed necessary should be conducted.  
Based on the examination and a review of 
the records, the examiner should offer an 
opinion on the following:

Does the veteran have a current 
breathing disorder, including anemia 
and/or asthma, which is as least as 
likely as not related to her active 
duty service?  

In making this determination, the VA 
physician should review the veteran's 
inservice medical treatment records, 
including her inservice assessment, dated 
in June 1997, of "possible exercise 
induced asthma."  The rationale for the 
opinion expressed must be provided. 

3.  The RO should ensure that all of the 
foregoing development is completed.  If it 
is not, appropriate corrective action must 
be implemented.  Specific attention is 
directed to the examination/evaluation 
report.  If the requested report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 

4.  The RO should then readjudicate the 
appellant's claim for service connection 
for breathing disorder, to include anemia 
and/or asthma.

If the claim remains denied, the appellant and her 
representative should be furnished an appropriate 
Supplemental Statement of the Case and given the opportunity 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The appellant needs to take no 
action until she is notified.  The purpose of this REMAND is 
to obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of the case.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals





 



